DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2-3 of claim 11, it is unclear what is meant by “up and down directions on upper and lower surfaces of a side sill inner”. With what respect are the up and down directions meant to be taken? It is believed that the “up and down directions” refer to the vehicle’s vertical direction, but it is not clear from the claim language. It is also not clear how the connection flange is joined on the upper and lower surfaces of the side sill inner, as it might appear that the upper and lower surfaces of a side sill inner would be horizontal, making it difficult to connect the flange vertically. It is believed that the upper and lower surfaces refer to a portion of the side sill inner that are “upper” and “lower” with respect to the first box panel; the “upper surface” being the side sill inner surface above the first box panel and the “lower surface” being the side sill inner surface below the first box panel. This is not clear from the claim language and should be rewritten to make it clearer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pat 6,688,674).
Sato et al. disclose a floor structure of a vehicle comprising a center floor panel comprised of a plurality of panels 191, 193, 195 having locate holes 197, 199, 201, or “open portions”, and grooves 211, 213, 215, 217, or “closed portions” (see Figure 4A). The box panels are connected to one another along the vehicle direction and a first box panel 195 is coupled to the first side sill 261 through an open portion 219 connected the  rear floor panel 189 and the second box panel 191 is coupled to the second side sill 241 through an open portion 209 connected to the dash panel 249 (see Figures 4A, 6, 7A, 13). The closed portion of each box panel 191, 193, 195 has a stepped portion, or “joggle step”, 211, 213, 217 that is stepped from the open portion 197, 199, 201 and has a lower height than the open portion 197, 199, 201. The first box panel 195 has a connection flange that connects to the inner surface of the side sill 189 in the vehicle width direction. The closed portion 217 of the first box panel 195 and the closed portion 211 of the second box panel 191 face one another and are connected by the box panel 193 along the vehicle width direction. Although the box panels adjacent in a vehicle longitudinal direction, the axis along which they are connected runs along the vehicle width direction.

    PNG
    media_image1.png
    474
    527
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-8, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 recites a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. The floor connection structure further comprises a main assembly having a third and fourth box panel positioned so that their closed portions are facing each other and connected to each other. The prior art does not properly teach or suggest such a configuration, making claim 2 allowable.
Claims 3-6 would be allowable because they are dependent on claim 2.
Claim 7 recites a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. The box panels have a “U” shaped cross-section and when connected to each other and joined to the side sills have a closed rectangular cross-section. The prior art does not properly teach or suggest such a configuration, making claim 7 allowable.
Claim 8 recites a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. A height of the opened portion of each of the box panels is larger than a height of the closed portion. The prior art does not properly teach or suggest such a configuration, making claim 8 allowable.
Claim 11 recites a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. The opened portion of the first box panel has a connection flange that is joined in a vertical direction to the upper and lower surfaces of the inner portion of the side sill. The prior art does not properly teach or suggest such a configuration, making claim 11 allowable.
Claim 12 would be allowable because it is dependent on claim 11.
Claim 15 recites a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. The closed portions of the first and second box panels face each other and are connected to each other along the vehicle width direction. The opened portion of the second box panel has a connection flange that is joined to the inner portion of the second side sill. The prior art does not properly teach or suggest such a configuration, making claim 15 allowable.
Claim 16 recites a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. The closed portions of the first and second box panels face each other and are connected to each other along the vehicle width direction. An upper surface of the closed portion of the first and second box panels include a joggle step having a lower height than the opened portion and forming a rib seating portion. The prior art does not properly teach or suggest such a configuration, making claim 16 allowable.
Claim 17 would be allowable because it is dependent on claim 16.
Claim 19 recites a vehicle under body having a dash panel and a rear floor panel enclosing a center floor panel having a floor connection structure with a plurality of box panels having an opened portion and a closed portion; a first box panel is connected coupled to a first side sill through an opened portion of the first box panel and a second box panel is coupled to a second side sill through an opened portion of the second box panel. The vehicle under body further comprising a third and fourth box panel positioned so that their closed portions are facing each other and connected to each other and are positioned between the first and second box panels in the vehicle width direction. The prior art does not properly teach or suggest such a configuration, making claim 19 allowable.
Claim 20 would be allowable because it is dependent on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sjostedt et al. (US Pat 5,403,063) disclose a floor panel construction having a side sill with an “open portion” and a “closed portion” that connect to the box panel. Kwon et al. (US PG Pub 2018/0319352) disclose a vehicle floor structure comprised of a plurality of box panels with opened and closed portions. Okamura et al. (US PG Pub 2003/0005852) disclose a structure of a railway car with a floor comprised of a plurality of box panels. Nishikawa et al. (US Pat 5,501,289) disclose a floor structure of an electric vehicle comprised of a plurality of panels forming rectangular cross sections between the two side sills.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           	/D Glenn Dayoan/             Supervisory Patent Examiner, Art Unit 3612